1
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT
8
                            CENTRAL DISTRICT OF CALIFORNIA
9
     PINN, INC.,
10                                                Case No. 8:19-cv-01805-DOC (JDEx)
                         Plaintiff,
11                                                STIPULATED PROTECTIVE ORDER
           v.
12
     APPLE INC.,
13                                                District Judge: David O. Carter
                         Defendant.               Magistrate Judge: John D. Early
14
15
16
17         Based on the Stipulation (Dkt. 62, “Stipulation”) of Plaintiff Pinn, Inc. (“Pinn”)
18   and Defendant Apple Inc. (“Apple”), hereafter collectively referred to as “the Parties,”
19   and good cause appearing therefor, the Court finds and orders as follows.
20         1.      Each Party may designate as confidential for protection under this Order,
21   in whole or in part, any document, information or material that constitutes or includes,
22   in whole or in part, confidential or proprietary information or trade secrets of the Party
23   or a Third Party to whom the Party reasonably believes it owes an obligation of
24   confidentiality with respect to such document, information or material (“Protected
25   Material”). Protected Material shall be designated by the Party producing it by
26   affixing a legend or stamp on such document, information or material as follows:
27   “CONFIDENTIAL.” The word “CONFIDENTIAL” shall be placed clearly on each
28   page of the Protected Material (except deposition and hearing transcripts and natively


                                STIPULATED PROTECTIVE ORDER
1    produced documents) for which such protection is sought. For deposition and
2    hearing transcripts, the word “CONFIDENTIAL” shall be placed on the cover page
3    of the transcript (if not already present on the cover page of the transcript when
4    received from the court reporter) by each attorney receiving a copy of the transcript
5    after that attorney receives notice of the designation of some or all of that transcript
6    as “CONFIDENTIAL.” For natively produced Protected Material, the word
7    “CONFIDENTIAL” shall be placed in the filename of each such natively produced
8    document.
9          2.    Any document produced before issuance of this Order with the
10   designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only” shall
11   receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES
12   ONLY” under this Order, unless and until such document is redesignated to have a
13   different classification under this Order.
14   3.   With respect to documents, information or material designated
15   “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or
16   “RESTRICTED CONFIDENTIAL SOURCE CODE” (“DESIGNATED
17   MATERIAL”), 1 subject to the provisions herein and unless otherwise stated, this
18   Order governs, without limitation: (a) all documents, electronically stored
19   information, and/or things as defined by the Federal Rules of Civil Procedure; (b) all
20   pretrial, hearing or deposition testimony, or documents marked as exhibits or for
21   identification in depositions and hearings; (c) pretrial pleadings, exhibits to
22   pleadings and other court filings; (d) affidavits; and (e) stipulations. All copies,
23   reproductions, extracts, digests and complete or partial summaries prepared from
24   any DESIGNATED MATERIALS shall also be considered DESIGNATED
25   MATERIAL and treated as such under this Order.
26
27   1
       The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
     to the class of materials designated as “CONFIDENTIAL,” “RESTRICTED -
28   ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,”
     both individually and collectively.
                                               -1-
                              STIPULATED PROTECTIVE ORDER
1          4.    A designation of Protected Material (i.e., “CONFIDENTIAL,”
2    “RESTRICTED -ATTORNEYS’ EYES ONLY,” or “RESTRICTED
3    CONFIDENTIAL SOURCE CODE”) may be made at any time. Inadvertent or
4    unintentional production of documents, information or material that has not been
5    designated as DESIGNATED MATERIAL shall not be deemed a waiver in whole
6    or in part of a claim for confidential treatment. Any party that inadvertently or
7    unintentionally produces Protected Material without designating it as
8    DESIGNATED MATERIAL may request destruction of that Protected Material by
9    notifying the recipient(s), as soon as reasonably possible after the producing Party
10   becomes aware of the inadvertent or unintentional disclosure, and providing
11   replacement Protected Material that is properly designated. The recipient(s) shall
12   then destroy all copies of the inadvertently or unintentionally produced Protected
13   Materials and any documents, information or material derived from or based
14   thereon.
15         5.    “CONFIDENTIAL” documents, information and material may be
16   disclosed only to the following persons, except upon receipt of the prior written
17   consent of the designating party, upon order of the Court, or as otherwise set forth
18   herein:
19         (a)   outside counsel of record in this Action for the Parties;
20         (b)   employees of such counsel assigned to and reasonably necessary to
21   assist such counsel in the litigation of this Action;
22         (c)   up to one in-house counsel for the Parties who is a member in good
23   standing of at least one state bar or international equivalent, executes the
24   Undertaking attached as Appendix A, and has responsibility for making decisions
25   dealing directly with the litigation of this Action;
26         (d)   private mediators; arbitrators, or ADR professionals engaged in
27   connection with this Action;
28

                                               -2-
                               STIPULATED PROTECTIVE ORDER
1           (e)   outside consultants or experts2 (i.e., not existing employees or affiliates
2    of a Party or an affiliate of a Party) retained for the purpose of this litigation,
3    provided that: (1) such consultants or experts are not presently employed by a Party
4    hereto for purposes other than this Action;3 (2) before access is given, the consultant
5    or expert has completed the Undertaking attached at Appendix A hereto and the
6    same is served upon the producing Party with a current curriculum vitae of the
7    consultant or expert at least seven (7) days before access to the Protected Material is
8    to be given to that consultant or Undertaking to object to and notify the receiving
9    Party in writing that it objects to disclosure of Protected Material to the consultant
10   or expert. The Parties agree to promptly confer and use good faith to resolve any
11   such objection. If the Parties are unable to resolve any objection, the objecting
12   Party may file a motion with the Court within ten (10) days of the notice, or within
13   such other time as the Parties may agree, seeking a protective order with respect to
14   the proposed disclosure. The objecting Party shall have the burden of proving the
15   need for a protective order. No disclosure shall occur until all such objections are
16   resolved by agreement or Court order;4
17          (f)   independent litigation support services, including persons working for or
18   as court reporters, graphics or design services, jury or trial consulting services, and
19
20
21   2
       For any such person, the curriculum vitae shall identify his/her (i) current employer(s),
     (ii) each person or entity from whom s/he has received compensation or funding for work
22   in his or her areas of expertise or to whom the s/he has provided professional services,
     including in connection with a litigation, at any time during the preceding five years; (iii)
23   (by name and number of the case, filing date, and location of court) any litigation in
     connection with which the s/he has offered expert testimony, including through a
24   declaration, report, or testimony at a deposition or trial, during the preceding five years. If
     such consultant or expert believes any of this information is subject to a confidentiality
25   obligation to a third-party, then s/he should provide whatever information can be disclosed
     without violating any confidentiality agreements, and the Party seeking to disclose
26   Protected Material to the consultant or expert shall be available to meet and confer with
     the designating Party regarding any such engagement.
27   3
       For avoidance of doubt, an independent expert or consultant retained (as opposed to
     employed) by a Party on another litigation would not be precluded under this section.
28   4
       Nothing in this order effects a waiver by any party to raising an objection if
     circumstances warrant after the time period described in paragraph 5(e) expires.
                                                  -3-
                                STIPULATED PROTECTIVE ORDER
1    photocopy, document imaging, and database services retained by counsel and
2    reasonably necessary to assist counsel with the litigation of this Action; and
3          (g)   the Court and its personnel.
4          6.    A Party shall designate documents, information or material as
5    “CONFIDENTIAL” only upon a good faith belief that the documents, information
6    or material contains confidential or proprietary information or trade secrets of the
7    Party or a Third Party to whom the Party reasonably believes it owes an obligation
8    of confidentiality with respect to such documents, information or material.
9          7.    Documents, information or material produced in this Action, including
10   but not limited to Protected Material designated as DESIGNATED MATERIAL,
11   and the knowledge of the existence of such Protected Material (i) shall be used only
12   for prosecuting, defending, or attempting to settle this Action, (ii) shall not be used
13   for any business purpose, in connection with any other legal or administrative
14   proceeding, including but not limited to any proceeding at the U.S. Patent and
15   Trademark Office (or any similar agency of a foreign government), or directly or
16   indirectly for any other purpose whatsoever, although the Parties to this Protective
17   Order will not object to use of undesignated materials produced in this Action in
18   Case No. 8:19-cv-01856-DOC-JDE (“1856 Case”) and Case No. 8:19-cv-01840-
19   DOC-JDE (“1840 Case”), and (iii) shall not be disclosed to any person who is not
20   entitled to receive such Protected Material as herein provided. Notwithstanding the
21   foregoing, and subject to Paragraphs 9, 10, 21, and 32 below, the Parties agree that
22   should a Party wish to use DESIGNATED MATERIALS in the 1856 Case or 1840
23   Case (other than DESIGNATED MATERIALS that are designated either
24   “RESTRICTED — ATTORNEYS’ EYES ONLY” or “RESTRICTED
25   CONFIDENTIAL SOURCE CODE,” which as set forth below in Paragraphs 9 and
26   10 may not be used in any related case under any circumstances, including in the
27   1856 Case or the 1840 Case), the Party requesting to use such materials will meet
28   and confer with the designating party and that any dispute regarding such use shall

                                                -4-
                              STIPULATED PROTECTIVE ORDER
1    be resolved under C.D. Cal. Local Rule 37. All produced Protected Material shall
2    be carefully maintained so as to preclude access by persons who are not entitled to
3    receive such Protected Material, and any person or entity who obtains access to
4    DESIGNATED MATERIAL or the contents thereof pursuant to this Order shall not
5    make any copies, duplicates, extracts, summaries or descriptions of such
6    DESIGNATED MATERIAL or any portion thereof except as may be reasonably
7    necessary in the litigation of this Action. Any such copies, duplicates, extracts,
8    summaries or descriptions shall be classified DESIGNATED MATERIALS and
9    subject to all of the terms and conditions of this Order.
10          8.    To the extent a producing Party believes that certain Protected Material
11   qualifying to be designated CONFIDENTIAL is so sensitive that its dissemination
12   deserves even further limitation, the producing Party may designate such Protected
13   Material “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or to the extent such
14   Protected Material includes or substantially relates to computer source code5 and/or
15   live data (that is, data as it exists residing in a database or databases), the producing
16   Party may designate such Protected Material as “RESTRICTED CONFIDENTIAL
17   SOURCE CODE” (“Source Code Material”).
18          9.    For Protected Material designated RESTRICTED -- ATTORNEYS’
19   EYES ONLY, access to, and disclosure of, such Protected Material shall be limited
20   to individuals listed in paragraphs 5(a-b) and (d-g). In addition, and subject to
21   Paragraphs 21 and 32 below, under no circumstances may a Party use
22   DESIGNATED MATERIALS that are designated RESTRICTED – ATTORNEYS’
23
24   5
       “Source code” means computer code, formulas, engineering specifications, or schematics
     that define or otherwise describe in detail the algorithms or structure of source code, object
25   code (i.e., computer instructions and data definitions expressed in a form suitable for input
     to an assembler, compiler, or other translator), microcode, register transfer language
26   (“RTL”), firmware, and hardware description language (“HDL”), as well as any and all
     programmer notes, annotations, and other comments of any type directly related thereto
27   and describing the code. For avoidance of doubt, this includes source files, make files,
     intermediate output files, not publicly available, proprietary executable files, header files,
28   resource files, library files, module definition files, map files, object files, linker files,
     browse info files, and debug files.
                                                 -5-
                                STIPULATED PROTECTIVE ORDER
1    EYES ONLY in any action other than this Action, including in the 1856 Case or the
2    1840 Case.
3          10. For Protected Material designated RESTRICTED CONFIDENTIAL
4    SOURCE CODE, under no circumstances may a Party use such information in any
5    case other than this Action, including in the 1856 Case or the 1840 Case, and the
6    following additional restrictions apply:
7          (a)    Access to a Party’s Source Code Material shall be provided only on
8    “stand-alone” computer(s) (that is, the computer may not be linked to any network,
9    including a local area network (“LAN”), an intranet or the Internet) in a secured
10   locked room. The stand-alone computer(s) may be connected to a printer. The
11   stand-alone computer(s) may only be located within the continental United States at
12   the offices of the producing Party’s outside counsel in the district or mutually
13   agreed location. The stand-alone computer(s) shall have disk encryption and be
14   password protected. Use or possession of any input/output device (e.g., USB
15   memory stick, mobile phone or tablet, camera or any camera-enabled device, CD,
16   floppy disk, portable hard drive, laptop, or any device that can access the Internet or
17   any other network or external system, etc.) is prohibited while accessing the
18   computer containing the source code. All persons entering the locked room
19   containing the stand-alone computer(s) must agree to submit to reasonable security
20   measures to ensure they are not carrying any prohibited items before they will be
21   given access to the stand-alone computer(s). The producing Party may periodically
22   “check in” on the activities of the receiving Party’s representatives during any
23   stand-alone computer review and may designate a person to visually monitor from
24   outside the room the receiving Party’s activities but in a manner that permits
25   monitoring but does not enable the viewer to view work product but only to ensure
26   that no unauthorized electronic records of the Source Code Material and no
27   information concerning the Source Code Material are being created or transmitted in
28

                                                -6-
                              STIPULATED PROTECTIVE ORDER
1    any way. The producing Party may not record (visually, audibly or by other means)
2    the activities of the receiving Party’s representatives;
3          (b)   The receiving Party shall make reasonable efforts to restrict its requests
4    for such access to the stand-alone computer(s) to normal business hours, which for
5    purposes of this paragraph shall be 8:00 a.m. through 6:00 p.m. However, upon
6    reasonable notice from the receiving party, the producing Party shall make
7    reasonable efforts to accommodate the receiving Party’s request for access to the
8    stand-alone computer(s) outside of normal business hours. The Parties agree to
9    cooperate in good faith such that maintaining the producing Party’s Source Code
10   Material at the offices of its outside counsel shall not unreasonably hinder the
11   receiving Party’s ability to efficiently and effectively conduct the prosecution or
12   defense of this Action;
13         (c)   The Receiving Party’s outside counsel and/or experts may request that
14   commercially available software tools for reviewing, viewing, and searching Source
15   Code be installed on the standalone computer, provided, however, that (1) the
16   Receiving Party possesses an appropriate license to such software tools and the
17   software does not enable functions other than viewing and searching Source Code or
18   otherwise compromise security of the Source Code Computer; and (2) the request is
19   made not less than 7 business days in advance of the requested inspection. The
20   Receiving Party must provide the Producing Party with such licensed software
21   tool(s) at least 7 business days in advance of the date upon which the Receiving
22   Party wishes to have the additional software tools available for use on the Source
23   Code Computer. Apple will not provide any tools with compiler functionality, and
24   will produce its code in a MacOS environment, consistent with how it is created and
25   maintained. Accordingly, any requested tools should be compatible with MacOS.
26   The Producing Party may object to the requested software tool(s) within 5 business
27   days of the request, and the software tool(s) will not be installed on the Source Code
28   Computer until such objection is resolved;

                                               -7-
                               STIPULATED PROTECTIVE ORDER
1          (d)   The producing Party will produce Source Code Material in computer-
2    searchable format on the stand-alone computer(s) as described above in a format
3    that preserves the Source Code structure and relationships;
4          (e)   Access to Protected Material designated RESTRICTED
5    CONFIDENTIAL - SOURCE CODE shall be limited to outside counsel and up to
6    three (3) outside consultants or experts6 (i.e., not existing employees or affiliates of
7    a Party or an affiliate of a Party) retained for the purpose of this litigation and
8    approved to access such Protected Materials pursuant to paragraph 5(e) above. A
9    receiving Party may include excerpts of Source Code Material in a pleading, exhibit,
10   expert report, discovery document, deposition transcript, other Court document,
11   provided that the Source Code Documents are appropriately marked under this
12   Order, restricted to those who are entitled to have access to them as specified herein,
13   and, if filed with the Court, filed under seal in accordance with the Court’s rules,
14   procedures and orders;
15         (f)   To the extent portions of Source Code Material are quoted in an
16   electronic copy or image of a document which, pursuant to the Court’s rules,
17   procedures, or order, must be filed or served electronically (“Source Code
18   Document”), either (1) the entire Source Code Document will be stamped and
19   treated as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages
20   containing quoted Source Code Material will be separately stamped and
21   treated as RESTRICTED CONFIDENTIAL SOURCE CODE;
22         (g)   Except as set forth in this paragraph, no electronic copies or images of
23   Source Code Material shall be made without prior written consent of the producing
24   Party. The receiving Party may create an electronic copy or image of limited
25
     6
26     For the purposes of this paragraph, an outside consultant or expert is defined to
     include the outside consultant’s or expert’s direct reports and other support
27   personnel, such that the disclosure to a consultant or expert who employs others
     within his or her firm to help in his or her analysis shall count as a disclosure to a
28   single consultant or expert.

                                               -8-
                               STIPULATED PROTECTIVE ORDER
1    excerpts of Source Code Material only to the extent necessary to create Source Code
2    Documents or any drafts of these documents.7 Notwithstanding paragraph 19, the
3    receiving Party shall only include such excerpts as are reasonably necessary for the
4    purposes for which such part of the Source Code Material is used. Images or copies
5    of Source Code Material shall not be included in correspondence between the
6    parties (references to production numbers shall be used instead) and shall be omitted
7    from pleadings and other papers except to the extent permitted herein. The
8    receiving Party may create an electronic image of a selected portion of the Source
9    Code Material only when the electronic file containing such image has been
10   encrypted using commercially reasonable encryption software including password
11   protection. The communication and/or disclosure of electronic files containing any
12   portion of Source Code Material shall at all times be limited to individuals who are
13   authorized to see Source Code Material under the provisions of this Protective
14   Order. Additionally, all electronic copies must be labeled “RESTRICTED
15   CONFIDENTIAL SOURCE CODE.” If Source Code Documents are filed with the
16   Court, they must be filed under seal in accordance with the Court’s rules,
17   procedures and orders;
18         (h)   No person shall copy, e-mail, transmit, upload, download, print,
19   photograph or otherwise duplicate any portion of the designated “RESTRICTED
20   CONFIDENTIAL SOURCE CODE” material, except that the Receiving Party may
21   request paper copies (“Source Code Printouts”) of reasonable, limited portions of
22   the Source Code Material, but only if and to the extent reasonably necessary for the
23   preparation of court filings, pleadings, expert reports, or other papers, or for
24   deposition or trial. The Parties agree that a reasonable, limited portion of Source
25   Code Material is up to 15 consecutive pages, or an aggregate total of no more than
26   200 pages, of source code. Beyond these presumptive limits, the receiving Party
27
28   7
      Drafts shall only include those excerpts the Receiving Party reasonably believes
     will be included in the final version.
                                             -9-
                              STIPULATED PROTECTIVE ORDER
1    must obtain prior written approval by the producing Party for additional printing.
2    The receiving Party shall not request paper copies for the purposes of reviewing the
3    source code other than electronically as set forth in paragraph (a) in the first
4    instance. If the receiving party’s expert is unable to wait for the requested printouts
5    on the day of inspection, within 5 business days or such additional time as necessary
6    due to volume requested, the Producing Party will provide the requested material on
7    watermarked or colored paper bearing Bates numbers and the legend
8    “RESTRICTED CONFIDENTIAL SOURCE CODE” unless objected to as
9    discussed below. At the inspecting Party’s request, up to two additional sets (or
10   subsets) of printed source code may be requested and provided by the producing
11   Party in a timely fashion. Even if within the limits described, the producing Party
12   may challenge the amount of source code requested in hard copy form or whether
13   the source code requested in hard copy form is reasonably necessary to any case
14   preparation activity pursuant to the dispute resolution procedure and timeframes set
15   forth in Paragraph 20 whereby the producing Party is the “requesting Party” and the
16   receiving Party is the “designating Party” for purposes of dispute resolution.
17   Contested Source Code Printouts do not need to be produced to the receiving Party
18   until the matter is resolved by the Court;
19         (i)   If the receiving Party’s outside counsel, consultants, or experts obtain
20   Source Code Printouts of Source Code Material, the receiving Party shall ensure
21   that such outside counsel, consultants, or experts keep the Source Code Printouts
22   under their direct control in a secured locked area in the offices of such outside
23   counsel, consultants, or expert. The receiving Party may also temporarily keep the
24   Source Code Printouts or photocopies at: (i) the Court for any proceedings(s)
25   relating to the Source Code Material, for the dates associated with the
26   proceeding(s); (ii) the sites where any deposition(s) relating to the Source Code
27   Material are taken, for the dates associated with the deposition(s); and (iii) any
28   intermediate location reasonably necessary to transport the Source Code Printouts

                                              - 10 -
                              STIPULATED PROTECTIVE ORDER
1    prior to a Court proceeding or deposition, provided that the printouts or photocopies
2    are kept in a secure manner that ensures access is limited to the persons authorized
3    under this Order);
4          (j)   A producing Party’s Source Code Material may only be transported by
5    the receiving Party at the direction of a person authorized under paragraph 10(e)
6    above to another person authorized under paragraph 10(e) above on paper via hand
7    carry, Federal Express or other similarly reliable courier. Source Code Material
8    may not be transported or transmitted electronically over a network of any kind,
9    including a LAN, an intranet, or the Internet. Source Code Material may only be
10   transported electronically as is reasonably necessary for filing any Source Code
11   Material with the Court or serving such Source Code Material on another Party;
12         (k)   The receiving Party’s outside counsel and/or expert shall be entitled to
13   take notes relating to the source code but may not copy any portion of the source
14   code into the notes. No copies of all or any portion of the source code may leave
15   the room in which the source code is inspected except as otherwise provided herein.
16   Further, no other written or electronic record of the source code is permitted except
17   as otherwise provided herein. To the extent requested, a separate note taking
18   computer will be provided by the producing party, and printouts of any notes will be
19   provided with Source Code printouts. Notwithstanding the foregoing, any such
20   notes shall be stamped and treated as “RESTRICTED CONFIDENTIAL SOURCE
21   CODE.” The log of such notes need not be produced to any other party absent
22   Court Order (e.g. potentially in connection with a Protective Order violation
23   motion);
24         (l)   A list of names of persons who will review Source Code Material on the
25   stand-alone computer(s) will be provided to the producing Party in conjunction with
26   any written (including email) notice requesting inspection. Prior to the first
27   inspection of any Source Code Material on the stand-alone computer(s), the
28   receiving Party shall provide five (5) business days’ notice to schedule the initial

                                             - 11 -
                              STIPULATED PROTECTIVE ORDER
1    inspection with the producing Party, after the producing Party notifies the receiving
2    Party that source code is available for review. The parties agree that,
3    notwithstanding the five day notice requirement, upon request by the receiving Party
4    the producing Party will in good faith consider allowing inspections on less than
5    five days notice where reasonable. The receiving Party shall provide three (3)
6    business days’ notice in advance of scheduling any additional inspections. Such
7    notice shall include the names and titles for every individual from the receiving
8    Party who will attend the inspection. The producing Party may maintain a daily log
9    of the names of persons who enter the locked room to view the source code and
10   when they enter and depart;
11         (m) The receiving Party’s outside counsel shall maintain a log of all copies
12   of the Source Code Printouts (received from a producing Party) that are delivered by
13   the receiving Party to any person and a log of any electronic images of Source Code
14   Material. The log shall include the names of the recipients and reviewers of copies
15   and locations where the copies are stored. Upon request by the producing Party, the
16   receiving Party shall provide reasonable assurances and/or descriptions of the
17   security measures employed by the receiving Party and/or person that receives a
18   copy of any portion of the source code; and
19         (n)   All copies of any portion of the Source Code Printouts in whatever form
20   shall be securely destroyed if they are no longer in use. Copies of Source Code
21   Printouts that are marked as deposition exhibits shall not be provided to the Court
22   Reporter or attached to deposition transcripts; rather, the deposition record will
23   identify the exhibit by its production numbers.
24         11. Absent written consent from the designating Party, any person who
25   reviews Apple Protected Material that is designated RESTRICTED --
26   ATTORNEYS’ EYES ONLY and/or RESTRICTED CONFIDENTIAL SOURCE
27   CODE (collectively “HIGHLY SENSITIVE MATERIAL”), under this Order shall
28   not prepare, prosecute, supervise, or assist in the preparation or prosecution of any

                                             - 12 -
                              STIPULATED PROTECTIVE ORDER
1    patent application relating to (a) wireless earbuds, (b) any products, services, or
2    systems accused by Plaintiff in this Action, or (c) the patents asserted in this Action
3    and any patent or application claiming priority to or otherwise related to the patents
4    asserted in this Action (collectively the “Field of Invention”) during the pendency of
5    this Action and for two years after its conclusion, including any appeals. For
6    purposes of this paragraph, “prosecution” includes any activity related to (i) the
7    preparation or prosecution (for any person or entity) of patent applications,
8    including among others reexamination and reissue applications or (ii) directly or
9    indirectly participating, drafting, amending, advising, or otherwise affecting the
10   scope or maintenance of patent claims. Notwithstanding the foregoing, a person
11   who has received designated material may participate and advise on matters not
12   affecting claim scope, including, without limitation, submission of information to
13   the Patent Office, submission of maintenance fees, and participation in inter partes
14   review except to amend claims.
15         12. To ensure compliance with the purpose of this provision, Pinn shall
16   create an “Ethical Wall” between those persons with access to HIGHLY
17   SENSITIVE MATERIAL and any individuals who, on behalf of the Party or its
18   acquirer, successor, predecessor, or other affiliate, prepare, prosecute, supervise or
19   assist in the preparation or prosecution of any patent application pertaining to the
20   Field of Invention.
21         13. Absent written consent from Apple, any individual affiliated with Pinn
22   who receives, accesses, or otherwise learns of Apple’s HIGHLY SENSITIVE
23   MATERIAL under this Order shall not, for two (2) years from the last date of
24   access to such information, be involved in identifying patents or patent applications
25   for acquisition or advising clients on the acquisition of patents or patent applications
26   for the purpose of potential assertion against Apple or Apple products in the Field of
27   Invention.
28

                                              - 13 -
                              STIPULATED PROTECTIVE ORDER
1          14. Disclosure of Protected Material shall be subject to all applicable laws
2    and regulations relating to the export of technical data contained in such Protected
3    Material, including the release of such technical data to foreign persons or nationals
4    in the United States or elsewhere. Each party receiving Protected Material shall
5    comply with all applicable export control statutes and regulations. See, e.g., 15
6    CFR 734.2(b). No party receiving Protected Material may allow it to leave the
7    territorial boundaries of the United States of America or to be made available to any
8    foreign national who is not (i) lawfully admitted for permanent residence in the
9    United States or (ii) identified as a protected individual under the Immigration and
10   Naturalization Act (8 U.S.C. 1324b(a)(3)). Without limitation, this prohibition
11   extends to Protected Material (including copies) in physical and electronic form.
12   The viewing of Protected Material by the party receiving Protected Material through
13   electronic means outside the territorial limits of the United States of America is
14   similarly prohibited. Notwithstanding this prohibition, Protected Material,
15   exclusive of material designated RESTRICTED CONFIDENTIAL ‑ SOURCE
16   CODE, and to the extent otherwise permitted by law, may be taken outside the
17   territorial limits of the United States if it is reasonably necessary for a deposition
18   taken in a foreign country. The restrictions contained within this paragraph may be
19   amended through the consent of the producing Party to the extent that such agreed
20   to procedures conform with applicable export control laws and regulations.
21         15. Nothing in this Order shall require production of documents,
22   information or other material that a Party contends is protected from disclosure by
23   the attorney-client privilege, the work product doctrine, or other privilege, doctrine,
24   or immunity. Pursuant to Federal Rule of Evidence 502(d) and (e), if documents,
25   information or other material subject to a claim of attorney-client privilege, work
26   product doctrine, or other privilege, doctrine, or immunity is produced, such
27   production shall in no way prejudice or otherwise constitute a waiver of, or estoppel
28   as to, any such privilege, doctrine, or immunity. Any Party that produces

                                              - 14 -
                               STIPULATED PROTECTIVE ORDER
1    documents, information or other material it reasonably believes are protected under
2    the attorney-client privilege, work product doctrine, or other privilege, doctrine, or
3    immunity may obtain the return of such documents, information or other material by
4    notifying the recipient(s) and providing a privilege log for the produced documents,
5    information or other material. The recipient(s) shall gather and return all copies of
6    such documents, information or other material to the producing Party, except for
7    any pages containing privileged or otherwise protected markings by the recipient(s),
8    which pages shall instead be destroyed and certified as such to the producing Party.
9          16. There shall be no disclosure of any DESIGNATED MATERIAL by any
10   person authorized to have access thereto to any person who is not authorized for
11   such access under this Order. The Parties are hereby ORDERED to safeguard all
12   such documents, information and material to protect against disclosure to any
13   unauthorized persons or entities.
14         17. Nothing contained herein shall be construed to prejudice any Party’s
15   right to use any DESIGNATED MATERIAL in taking testimony at any deposition
16   or hearing provided that the DESIGNATED MATERIAL is only disclosed to a
17   person(s) who is: (i) eligible to have access to the DESIGNATED MATERIAL by
18   virtue of his or her current or past employment with the designating party, (ii)
19   identified in the DESIGNATED MATERIAL as an author, addressee, or copy
20   recipient of such information, (iii) although not identified as an author, addressee, or
21   copy recipient of such DESIGNATED MATERIAL, reasonably is expected to have,
22   in the ordinary course of business, seen such DESIGNATED MATERIAL; (iv)
23   court reporters and videographers; (v) the Court; or (vi) other persons entitled
24   hereunder to access to DESIGNATED MATERIAL. DESIGNATED MATERIAL
25   shall not be disclosed to any other persons unless prior authorization is obtained
26   from counsel representing the producing Party or from the Court.8 Parties shall give
27
     8
       In the event a non-Party witness is authorized to receive Protected Material that is
28   to be used during his/her deposition but is represented by an attorney not authorized

                                             - 15 -
                              STIPULATED PROTECTIVE ORDER
1    the other Parties reasonable notice (a minimum of two business days) if they
2    reasonably expect a deposition, hearing or other proceeding to include Protected
3    Material so that the other Parties can ensure that only authorized individuals are
4    present at those proceedings. Subject to any challenge to a particular designation
5    under paragraph 20, the Parties will not oppose any reasonable request by the
6    designating Party that the courtroom be sealed, if allowed by the Court, during the
7    presentation of any testimony, evidence, or argument relating to or involving the use
8    of any Protected Material.
9          18. Parties may, at the deposition or hearing or within thirty (30) days after
10   receipt of a deposition or hearing transcript, designate the deposition or hearing
11   transcript or any portion thereof as “CONFIDENTIAL,” “RESTRICTED -
12   ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE
13   CODE” pursuant to this Order. Access to the deposition or hearing transcript so
14   designated shall be limited in accordance with the terms of this Order. Until
15   expiration of the 30-day period, the entire deposition or hearing transcript shall be
16   treated as “RESTRICTED - ATTORNEYS’ EYES ONLY”.
17         19. Filing Protected Material. Without written permission from the
18   Designating Party or a Court order secured after appropriate notice to all interested
19   persons, a Party may not file in the public record in this action any Protected
20   Material. A Party that seeks to file under seal any Protected Material must comply
21   with C.D. Cal. L.R. 79-5. Protected Material may only be filed under seal pursuant
22   to a Court order authorizing the sealing of the specific Protected Material at issue.
23         20. The Order applies to pretrial discovery. Nothing in this Order shall be
24   deemed to prevent the Parties from introducing any DESIGNATED MATERIAL
25
26   under this Order to receive such Protected Material, the attorney must provide prior
     to commencement of the deposition an executed Undertaking attached as Exhibit A.
27   In the event such attorney declines to sign the Undertaking prior to the examination,
     the Parties, by their attorneys, shall jointly seek a protective order from the Court
28   prohibiting the attorney from disclosing Protected Material in order for the
     deposition to proceed.
                                                - 16 -
                              STIPULATED PROTECTIVE ORDER
1    into evidence at the trial of this Action, or from using any information contained in
2    DESIGNATED MATERIAL at the trial of this Action, subject to any pretrial order
3    issued by this Court. Notwithstanding the foregoing, a Party shall provide a
4    minimum of two business days’ notice to the Producing Party in the event that a
5    Party intends to use any Protected Information during trial. Subject to any
6    challenges under Section 20, the Parties will not oppose any reasonable request by
7    the Producing Party that the courtroom be sealed, if allowed by the Court, during the
8    presentation of any testimony, evidence, or argument relating to or involving the use
9    of any Protected Material.
10         21. A Party may request in writing to the other Party that the designation
11   given to any DESIGNATED MATERIAL be modified or withdrawn. If the
12   designating Party does not agree to redesignation within five (5) days of receipt of
13   the written request, the requesting Party may apply to the Court for relief. Upon any
14   such application to the Court, the burden shall be on the designating Party to show
15   why its classification is proper. Such application shall be treated procedurally as a
16   motion to compel pursuant to Federal Rules of Civil Procedure 37 and C.D. Cal.
17   L.R. 37, subject to the Rule’s provisions relating to sanctions. In making such
18   application, the requirements of the Federal Rules of Civil Procedure and the Local
19   Rules of the Court shall be met. Pending the Court’s determination of the
20   application, the designation of the designating Party shall be maintained.
21         22. Each outside consultant or expert to whom DESIGNATED MATERIAL
22   is disclosed in accordance with the terms of this Order shall be advised by counsel
23   of the terms of this Order, shall be informed that he or she is subject to the terms
24   and conditions of this Order, and shall sign an acknowledgment that he or she has
25   received a copy of, has read, and has agreed to be bound by this Order. A copy of
26   the acknowledgment form is attached as Appendix A.
27         23. To the extent that any discovery is taken of persons who are not Parties
28   to this Action (“Third Parties”) and in the event that such Third Parties contend the

                                              - 17 -
                              STIPULATED PROTECTIVE ORDER
1    discovery sought involves trade secrets, confidential business information, or other
2    proprietary information, then such Third Parties may agree to be bound by this
3    Order.
4          24. To the extent that discovery or testimony is taken of Third Parties, the
5    Third Parties or any Party may designate as “CONFIDENTIAL” or “RESTRICTED
6    -- ATTORNEYS’ EYES ONLY” any documents, information or other material, in
7    whole or in part, produced or give by such documents, information or other
8    material, in whole or in part, produced or given by such Third Parties. The Third
9    Parties or any Party shall have ten (10) days after production of such documents,
10   information or other materials to make such a designation. Until that time period
11   lapses or until such a designation has been made, whichever occurs sooner, all
12   documents, information or other material so produced or given shall be treated as
13   “RESTRICTED -- ATTORNEYS’ EYES ONLY” in accordance with this Order.
14   Where a Third Party designates any documents, information or other material as
15   provided herein, experts previously disclosed and approved hereunder prior to said
16   Third Party’s production of any Protected Material need not be disclosed to said
17   Third Party. Subsequently disclosed experts need not be disclosed to said Third
18   Party before that Third Party’s Protected Material may be disclosed thereto.
19         25. If a Party is served with a subpoena issued by a court, arbitral,
20   administrative, or legislative body, or with a court order issued in other litigation
21   that compels disclosure of any information or items designated in this action as
22   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party must.
24         (a)   promptly notify in writing the designating Party. Such notification shall
25   include a copy of the subpoena or court order;
26         (b)   promptly notify in writing the person who caused the subpoena or order
27   to issue in the other litigation that some or all of the material covered by the
28

                                              - 18 -
                              STIPULATED PROTECTIVE ORDER
1    subpoena or order is subject to this Protective Order. Such notification shall include
2    a copy of this Protective Order; and
3          (c)   cooperate with respect to all reasonable procedures sought to be pursued
4    by the designating Party whose Protected Material may be affected.
5          If the designating Party timely seeks a protective order, the Party served with
6    the subpoena or court order shall not produce any information designated in this
7    action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
8    EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a
9    determination by the court from which the subpoena or order issued, unless the
10   Party has obtained the designating Party’s permission. The designating Party shall
11   bear the burden and expense of seeking protection in that court of its confidential
12   material – and nothing in these provisions should be construed as authorizing or
13   encouraging a receiving Party in this action to disobey a lawful directive from
14   another court.
15         26. Within thirty (30) days of final termination of this Action, including any
16   appeals, all DESIGNATED MATERIAL, including all copies, duplicates, abstracts,
17   indexes, summaries, descriptions, and excerpts or extracts thereof (excluding and
18   materials which have been admitted into evidence in this Action), shall at the
19   producing Party’s election either be returned to the producing Party or be destroyed.
20   The receiving Party shall verify the return or destruction by affidavit furnished to
21   the producing Party, upon the producing Party’s request.
22         27. The failure to designate documents, information or material in
23   accordance with this Order and the failure to object to a designation at a given time
24   shall not preclude the filing of a motion at a later date seeking to impose such
25   designation or challenging the propriety thereof. The entry of this Order and/or the
26   production of documents, information and material hereunder shall in no way
27   constitute a waiver of any objection to the furnishing thereof, all such objections
28   being hereby preserved.

                                             - 19 -
                               STIPULATED PROTECTIVE ORDER
1          28. Any Party knowing or believing that any other party is in violation of or
2    intends to violate this Order and has raised the question of violation or potential
3    violation with the opposing party and has been unable to resolve the matter by
4    agreement may move the Court for such relief as may be appropriate in the
5    circumstances. Pending disposition of the motion by the Court, the Party alleged to
6    be in violation of or intending to violate this Order shall discontinue the
7    performance of and/or shall not undertake the further performance of any action
8    alleged to constitute a violation of this Order.
9          29. Production of DESIGNATED MATERIAL by each of the Parties shall
10   not be deemed a publication of the documents, information and material (or the
11   contents thereof) produced so as to void or make voidable whatever claim the
12   Parties may have as to the proprietary and confidential nature of the documents,
13   information or other material or its contents.
14         30. Absent good cause, drafts of reports of testifying experts and reports and
15   other written materials, including drafts, or consulting experts, shall not be
16   discoverable.
17                (a)    Reports and materials exempt from discovery under the foregoing
18   Paragraph shall be treated as attorney work product for the purposes of this case and
19   Protective Order.
20                (b)    Testifying experts shall not be subject to discovery with respect to
21   any draft of his or her report(s) in this case. Draft reports, notes, or outlines for draft
22   reports developed and drafted by the testifying expert and/or his or her staff are also
23   exempt from discovery.
24                (c)    Discovery of materials provided to testifying experts shall be
25   limited to those materials, facts, consulting expert opinions, and other matters
26   actually relied upon by the testifying expert in forming his or her final report, trial,
27   or deposition testimony or any opinion in this case. No discovery can be taken from
28   any non-testifying expert except to the extent that such non-testifying expert has

                                               - 20 -
                               STIPULATED PROTECTIVE ORDER
1    provided information, opinions, or other materials to a testifying expert relied upon
2    by that testifying expert in forming his or her final report(s), trial, and/or deposition
3    testimony or any opinion in this case.
4                 (d)   No conversations or communications between counsel and any
5    testifying or consulting expert will be subject to discovery unless the conversations
6    or communications are relied upon by such experts in formulating opinions that are
7    presented in reports or trial or deposition testimony in this case.
8          31. Nothing in this Order shall be construed to effect an abrogation, waiver
9    or limitation of any kind on the rights of each of the Parties to assert any applicable
10   discovery or trial privilege.
11         32. Each of the Parties shall also retain the right to file a motion with the
12   Court (a) to modify this Order, including modification to allow disclosure of
13   DESIGNATED MATERIAL to additional persons or entities if reasonably
14   necessary to prepare and present this Action and (b) to apply for additional
15   protection of DESIGNATED MATERIAL.
16         33. This Order shall be binding upon the Parties hereto, their attorneys, and
17   their successors, executors, personal representatives, administrators, heirs, legal
18   representatives, assigns, subsidiaries, divisions, employees, agents, retained
19   consultants and experts, and any persons or organizations over which they have
20   direct control.
21
22        Pursuant to the Parties’ Stipulation (Dkt. 60), and good cause appearing
23   therefor, IT IS SO ORDERED.
24
25
     DATED: March 16, 2020
26                                                 JOHN D. EARLY
27                                                 United States Magistrate Judge
28

                                              - 21 -
                               STIPULATED PROTECTIVE ORDER
1                            APPENDIX A
2         UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                         PROTECTIVE ORDER
3
           I, ___________________________________________, declare that:
4
     1.   My address is
5
          _____________________________________________________ My current
6         employer is ______________________________________________. My
7         current occupation is ____________________________________________.
8    2.   I have received a copy of the Protective Order in this action. I have carefully
9         read and understand the provisions of the Protective Order.
10   3.   I will comply with all of the provisions of the Protective Order. I will hold in
11        confidence, will not disclose to anyone not qualified under the Protective
12        Order, and will use only for purposes of this action any information designated
13        as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or
14        “RESTRICTED CONFIDENTIAL SOURCE CODE” that is disclosed to me.
15   4.   Promptly upon termination of these actions, I will return all documents and
16        things designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’
17        EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” that

18        came into my possession, and all documents and things that I have prepared

19        relating thereto, to the outside counsel for the party by whom I am employed.
     5.   I hereby submit to the jurisdiction of this Court for the purpose of enforcement
20
          of the Protective Order in this action.
21
           I declare under penalty of perjury that the foregoing is true and correct.
22
23
     Signature ______________________________
24
     Date __________________________________
25
26
27
28

                                             - 22 -
                              STIPULATED PROTECTIVE ORDER
